Buck, Presiding Justice.
This suit was brought by Mrs. B. L. Ogletree jointly against J. Bussell doing business as Bussell Transfer Company, and the Great American Indemnity Company of New York, alleged to be the “insurance carrier of the defend-, ant,” to recover damages for alleged injuries sustained by her when the car in which she was riding collided with a truck belonging to the defendant. Bussell is alleged to be a motor common carrier, and the indemnity company is alleged to be jointly liable with him under the provisions of> the motor common-carrier act of 1931. The demurrers to the petition filed by the defendants are identical with those filed by the same defendants in the case of Russell v. Burroughs, 183 Ga. 361 (188 S. E. 451). Under the ruling in that case, the demurrers to the petition, on the ground *146that there was a misjoinder of parties defendant, should have been sustained.

Judgment reversed.


All the Justices concur, except Russell, G. J., and Bell, J., who dissent.